PER CURIAM.
Appellant-plaintiff, Maude Collins, appeals a final order of the trial court dismissing plaintiff’s case for want of prosecution.
Upon review of the record on appeal and after consideration of the briefs submitted by counsel for the respective parties, we conclude that actions taken by the plaintiff herein constituted sufficient diligence in the prosecution of her case as to preclude dismissal thereof by the trial court. Popkin v. Crispen, 213 So.2d 445 (Fla.App. 1968). The trial court, therefore, abused its discretion in dismissing plaintiff’s case for want of prosecution.
Accordingly, the final order of dismissal is reversed and the cause is remanded for further proceedings consistent with the views herein expressed.
WALDEN, . C. J., and CROSS and MAGER, JJ., concur.